Continuation Sheet:
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.
Applicant argues the claims are in condition for allowance based on the amendments.  An attempt was made to call (unavailable direct line) the Applicant on 6/15/2022 to further discuss allowable subject matter, as well as the pending ODP rejections.  Applicant’s state that the provisional ODP rejection be held in abeyance until patentable subject matter is determined.  The rejection is herewith maintained.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627